DETAILED ACTION
Status of the Claims
1.	Claims 1-7 are allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: the cited prior art, Ligtenberg et al. teach a measuring device comprising ISFET, a reference electrode disposed adjacent to the ISFET in the electrolyte and a control circuit configured to energize ISFET for an operating time and de-energizing after each energizing cycle and before the next energizing cycle (see Fig 2 and col. 4, ll. 36-45). Ligtenberg et al. do not teach establishing standby state in which the ion-sensitive element and reference electrode are both set into a floating state and second state a state in which potential difference between ion sensitive element and the reference electrode is greater than a potential difference between the ion sensitive element and reference electrode in the first state or energizing step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1795